Citation Nr: 0333780	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound involving the right upper extremity with 
retained foreign bodies, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an initial rating greater than 10 percent 
disabling for impingement of the right median nerve 
associated with residuals of a shell fragment wound involving 
the right upper extremity with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In this decision, the RO 
denied an increased evaluation for residuals of shell 
fragment wounds (SFWs) involving the right upper extremity 
with retained foreign bodies.  The RO confirmed and continued 
the veteran's existing 10 percent evaluation for this 
disability.

A hearing was held before the Board of Veterans' Appeals 
(Board), via videoconference with the RO, in November 2000.  
The Acting Veterans Law Judge (VLJ) that conducted this 
hearing will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

In April 2001, the Board remanded this case for development 
of the medical evidence.  It has now returned for further 
appellate consideration.

The veteran had timely appealed the issue of secondary 
service connection for a right hand disability resulting from 
his SFWs to the right arm.  However, in a rating decision of 
August 2003 the RO granted entitlement to service connection 
for impingement of the median nerve resulting in tingling and 
numbness in the right hand.  This disorder was assigned a 10 
percent evaluation.  The Board finds that this was a full 
grant of all benefits sought on appeal regarding the issue of 
secondary service connection for a right hand disability and, 
therefore, this issue is no longer in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Nevertheless, the Board construes the veteran's 
representative's statement, in a brief submitted in November 
2003, as expressing disagreement with the 10 percent initial 
evaluation that was assigned for this disability.  
Accordingly, the Board must remand that issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  That issue will be addressed in the 
Remand that follows this decision.  


FINDINGS OF FACT


1.  Sufficient evidence for an equitable decision of the 
issue decided below has been obtained.

2.  The evidence reveals that the residuals of SFWs to the 
right arm include moderate injuries to Muscle Groups V and 
VI, primarily characterized by pain with use and minimal 
weakness.

3.  The residuals of the veteran's SFWs to the right upper 
extremity with retained foreign bodies has not resulted in 
frequent hospitalizations or marked interference with 
employment such as to warrant referral for consideration of 
an extra-schedular rating.


CONCLUSIONS OF LAW

1.  An increased evaluation, in excess of 10 percent 
disabling, is not warranted for a moderate injury to Muscle 
Group V resulting from a SFW to the right upper extremity 
with retained foreign bodies.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.73, Code 5305 
(2003).

2.  An evaluation of 10 percent disabling, but not more, is 
warranted for a moderate muscle injury to Muscle Group VI 
resulting from a shell fragment wound right upper extremity 
with retained foreign bodies.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.73, Code 5306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that we are satisfied that all 
relevant facts regarding the issue decided below have been 
properly developed, and no further assistance to the veteran 
is required in order to comply with the duty to notify or the 
duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 1991 & 2002).  As discussed below, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107(a) (West 1991) and 
the new provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
See Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45,620, 45,629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or as to the completeness of the application. 

Second, VA has a duty to notify the veteran as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters issued in September 1999 and 
September 2001, the RO informed the veteran of the actions he 
must take to establish his current claim, to include medical 
evidence showing an increase in the severity of his service 
connected SFWs and their residuals.  These letters notified 
the veteran of the type of actions that were required of him, 
to include his identification of pertinent evidence and his 
own attempt to obtain and forward this evidence to VA.  The 
letters also informed him of the development that would be 
completed by the RO in its efforts to substantiate his 
claims, to include obtaining pertinent medical records and a 
VA examination, if appropriate.  This information was also 
provided to the veteran in the Board remand of April 2001, 
which informed him VA would request (with his assistance) his 
pertinent medical records and provide him with additional VA 
examination.  The Statement of the Case (SOC) issued in May 
2000 and subsequent Supplemental Statements of the Case 
(SSOCs) notified the veteran of the type of evidence required 
to establish an increased evaluation for the residuals of his 
SFWs.  The SOC and SSOCs specifically notified him of the 
evidence that the RO had considered, the pertinent laws and 
regulations governing his claims (to include an extra-
schedular evaluation), and the reasons and bases for VA's 
decision.  He was also notified in a SOC of August 1999 and 
the Board's remand of April 2001, of both the old and new 
laws and regulations governing VA's duty to notify and 
assist, and he was provided an opportunity to comment on 
them.  Based upon the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate the claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
medical records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Social Security Administration or 
Workers' Compensation benefits, and there is no indication 
that other Federal department or agency records exist that 
should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran has been afforded numerous VA 
compensation examinations.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The VA examiners reported medical 
histories, provided examination findings and medical 
opinions, radiological reports, and provided the appropriate 
diagnoses.  In many instances, the examiners indicated that 
the medical history contained in the claims file had been 
reviewed and this was true of the VA examiner in February 
2003.  In addition, this examiner also identified the muscle 
groups affected by the SFWs and provided opinions on the 
level of decreased functional ability of the joints affected 
by the SFWs to include flare-ups of symptomatology.  See 
38 C.F.R. § 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 205-07 (1995).  Therefore, these examinations are fully 
adequate for providing evidence regarding the existence and 
severity of the veteran's current disabilities.  VA has 
requested that the veteran identify and submit release forms 
in order to obtain private treatment records.  In response to 
these requests, the veteran has directly submitted to VA 
statements from his private physicians describing his current 
condition in June 1999 and May 2003.  As medical opinions 
from the veteran's private physicians have been obtained, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

According to the Court's holding in Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998), a claimant has due process rights 
that require VA to ensure full compliance with Board remand 
instructions.  The Board remanded this case in April 2001.  
The latest remand requested the RO to have the veteran 
identify his medical treatment, obtain pertinent medical 
evidence, obtain VA orthopedic and neurological examinations, 
and provide appropriate notice of the requirements of the 
VCAA.  Notification of the VCAA and request for 
identification of pertinent medical evidence was done by 
letter of September 2001.  VA has obtained identified VA 
treatment records in November 2001 and April 2003.  The 
veteran directly submitted a letter from his private 
physician in June 2003.  VA orthopedic and neurological 
examinations were completed in February and April 2003.  
Based on these actions, the Board finds that the RO has fully 
complied with its remand instructions of April 2001.  
Therefore, these instructions do not require further 
development in this case.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Circuit Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (Reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

The letter issued to the appellant in September 2001 that 
discussed the requirements of the VCAA, the RO requested that 
the veteran submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 60 days 
("November 20, 2001").  However, the RO went on to inform 
the veteran that "[I]f evidence is not received within 60 
days, your appeal will continue to be processed in accordance 
with VA guidelines."  The Board finds that this notification 
was significantly different than that the Federal Circuit 
found to be confusing in the Paralyzed Veterans of America 
case.  In the September 2001 letter, the RO clearly informed 
the veteran that if he failed to submit evidence within 60 
days, this failure would not terminate the appellate process 
or the gathering of evidence.  In addition, based on the 
veteran's and his representative's actions, it is clear that 
they understood the appellant was not limited to 30 days for 
the submission of pertinent evidence as they continued to 
submit private medical evidence as late as June 2003.  The 
Board's remand of April 2001 clearly informed the appellant 
that he had the right to continue to submit additional 
evidence and argument regarding the issues on appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In addition, 
a Report of Contact (VA Form 119) dated in August 2003 
reported that the veteran had informed the RO that he had no 
additional evidence to submit and wanted the claims file sent 
to the Board for adjudication.  Finally, the last SSOC issued 
in this case was in June 2003, more than a year and a half 
after notification of VA's duty to assist.  In the current 
case, the appellant's claims were not prematurely denied 
short of the statutory one-year period.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no indication that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of the issues decided below, 
the Board finds that any such failure is harmless.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim in the instant 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  In 
addition, as the appellant has been provided the opportunity 
to present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Evaluation of Residuals of SFWs to the Upper Right Arm

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Generally, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14; See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  However, in Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3, 4.5.  To deny a claim on its merits, the evidence 
must preponderate against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "mild" and "moderate" by VA 
examiners or other physicians, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The veteran is currently service-connected for residuals of 
SFWs to his upper right arm.  Shrapnel wounds often result in 
impairment of muscle, bone and/or nerve.  Through and through 
wounds and other wounds of the deeper structures almost 
invariably destroy parts of muscle groups.  Muscle Group 
damage is categorized as slight, moderate, moderately severe 
and/or severe and evaluated accordingly under 38 C.F.R. § 
4.56.  In considering the residuals of such injuries, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).

Under Diagnostic Codes (Codes) 5301 through 5323, 38 C.F.R. 
§ 4.56(d) requires that disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56.  (iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3)  Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of 38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

Disability in the field of neurological conditions is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory or mental function; with special consideration 
of psychotic manifestations, complete or partial loss of use 
of one or more extremities, speech disturbances, impairment 
of vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term ``incomplete paralysis'' discussed under 38 C.F.R. 
§ 4.124a in rating peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The veteran's service medical records indicate that he 
sustained two SFW wounds to the right arm.  The first was in 
March 1967 and was located in the lateral aspect of the right 
elbow.  This injury was found to have no fracture, artery, or 
nerve involvement.  The second was in March 1968.  In both 
cases, the veteran was initially treated and returned to 
duty.  On his separation examination of August 1968, he did 
not report any residual symptoms on his medical history and 
the examination report found his right upper extremity to be 
normal except for a scar.  

On the veteran's initial VA compensation examination in June 
1973, his SFWs were located by the physician on the anterior 
right arm and posterior right arm.  There was no apparent 
muscle damage.  The right shoulder and elbow were found to be 
normal with full range of motion.  The diagnosis was SFWs of 
the right arm with retained foreign bodies.  

In a rating decision of July 1973, the RO granted service 
connection for residuals of SFWs to the right upper arm with 
retained foreign bodies.  This disability was evaluated as 10 
percent disabling under Diagnostic Code 5305.  The veteran 
filed a claim for an increased evaluation for his SFWs in May 
1999.  

VA outpatient records dated in 1998 and 1999 noted the 
veteran's repeated complaints of pain in his right arm.  
Noted impressions included myalgia.  An outpatient record of 
May 1998 reported complaints of numbness and tingling in the 
right arm, but the veteran denied any pain or sensory loss in 
the right arm on the day of examination.  On examination, 
there were no palpable foreign bodies in the right arm.  
There was good muscle tone with full range of motion in the 
shoulder, elbow, and wrist joints.  The veteran had good grip 
strength.  The right arm was neurologically and vascularly 
intact.  The assessments included myalgia secondary to an old 
shrapnel wound.  

An outpatient record of February 1999 noted the complaint of 
increased pain in the right upper arm.  However, there was 
only slight discomfort in the right arm on the day of 
examination and the veteran did not demonstrate any acute 
pain.  The assessment was myalgia/arthralgia.  A VA 
outpatient record of May 1999 found that the veteran had 
"fair" muscle tone in the right upper extremity.

In a letter of June 1999 prepared by the veteran's private 
physician, it was noted:

[The veteran] has a long-standing 
relationship with this practice.  He has 
had chronic problems with his right 
shoulder, which stem from shrapnel 
obtained while he was in the military.  
He has been tolerating pain with this and 
functionally the pain has impeded his 
activity.

In a VA outpatient record of August 1999, the veteran 
continued to complain of right upper arm myalgia.  On 
examination, he was reported to be in no acute distress.  The 
right upper extremity had full range of motion with no 
inflammation.  The assessments included myalgia.  On 
examination in November 1999, the right shoulder had full 
range of motion with no edema or spasm.  His sensation was 
intact with good muscle strength and no atrophy.  The 
assessments included myalgia.  

During a VA physical examination in April 2000, the veteran 
indicated that he was depressed because he was unable to work 
as a commercial fisherman since October 1999 because of a 
ruptured disc in his back.  He also complained of increased 
pain in his right upper arm and right hand, with the pain in 
his hand being worse.  On examination, there was evidence of 
shrapnel wounds to the right biceps and triceps.  There was 
minimal muscle atrophy in the distal biceps muscle.  The 
impressions included wounds to the right upper arm and lumbar 
disc degeneration.  

The veteran was afforded a VA electromyogram (EMG) in May 
2000.  The examiner summarized that the results showed 
borderline latencies in the right and left median sensory 
responses.  The right median motor and bilateral ulnar 
sensory responses were normal.  The examiner concluded the 
EMG study was abnormal with evidence of mild bilateral distal 
median mononeuropathies, equal on both sides.  This finding 
was reported to be consistent with a diagnosis of mild 
bilateral carpal tunnel syndrome.  There was no evidence of a 
more proximal median mononeuropathy or of denervation in the 
C6 root innervated muscles.

In November 2000, the veteran was seen in a VA outpatient 
clinic requesting referral to an orthopedic surgeon in order 
to determine if the shrapnel left in his right arm could be 
removed.  It was noted that the veteran felt that his current 
right arm problems were related to the retained foreign 
bodies in the arm.  On examination, his extremities were 
without cyanosis, clubbing, edema, or joint swelling.  His 
pulses were 2+, bilaterally.  The veteran had normal 
reflexes, strength, and sensation.  The assessment was right 
upper arm pain, questionably related to shrapnel.  An X-ray 
of the right humerus taken in November 2000 revealed superior 
glenohumeral joint space narrowing, a finding that "can be 
seen with osteoarthritis."  There was evidence of two 
radiopaque foreign bodies; the first on the upper third of 
the humerus appeared to be imbedded into the bone.  The 
second was located in the lower third of the humerus and was 
superficial to the bone.  The radiologist indicated that 
removal of the first foreign body should be considered as it 
may result in a bony reaction, as it appears imbedded in the 
bone. 

A VA orthopedic consultation was obtained in February 2001.  
On examination, biceps and brachioradialis strength was 4/5 
and the strength of the pronators, wrist extensors, flinger 
flexors, and hand interossei muscles was 5/5.  The physician 
noted that X-rays revealed two pieces of shrapnel with no 
bony involvement.  The EMG had found mild, bilateral carpal 
tunnel syndrome.  The assessment was chronic right upper 
extremity pain.  The physician commented that it was possible 
that the scar tissue associated with the SFWs had developed a 
more proximal compression syndrome.  

The veteran was given another physical examination in March 
2001.  The right arm was slightly weaker in grip strength 
than the left, found to be 4 out of 5.  Flexion and extension 
in the right arm were also noted to be weaker.  The 
assessment included chronic pain syndrome, secondary to 
shrapnel wound to the right arm.

Another VA orthopedic consultation was afforded the veteran 
in June 2001.  On examination, there was full range of motion 
in the neck, shoulder and elbow.  The assessment was right 
carpal tunnel syndrome and right arm pain.  The orthopedist 
noted that the veteran's symptoms were consistent with carpal 
tunnel syndrome, but his signs were not consistent.  The 
physician suggested a treatment plan to the veteran to 
consist of first splinting the wrist, then if unsuccessful, 
using cortisone injections.  Surgery was recommended as a 
last option.  The veteran expressed his dissatisfaction with 
this plan and felt the physicians were not addressing his 
problem.  

A VA computerized tomography (CT) scan taken in August 2001 
found two shrapnel fragments still embedded in the veteran's 
right upper extremity.  The first was an 8x6 millimeter 
fragment located along the posterolateral margin of the 
deltoid muscle at its junction with the long head of the 
triceps muscle.  No neurovascular structures were identified 
in the area of this shrapnel fragment.  The second fragment 
measured 3x5 millimeters and was located anterior to the 
lateral head of the triceps but posterior to the brachialis 
muscle.  The reviewer felt that this piece of shrapnel was 
probably contained within the brachioradialis muscle.  The 
fragment was adjacent to the radial nerve and the radial 
collateral artery.  No other shrapnel fragments were observed 
and the soft tissues and bones were otherwise unremarkable.

Another VA orthopedic consultation was obtained in September 
2001.  On examination, the veteran's right upper extremity 
deltoid, biceps, and triceps strength was 5/5.  The veteran 
did experience a dull ache when the distal 1/3 of the radius 
was palpated deeply.  The assessment was mild carpal tunnel 
syndrome and dull aching pain possibly secondary to shrapnel 
location that prevents manual labor necessary for commercial 
fishing.  This physician indicated that it was impossible to 
say whether removal of the shrapnel would ease the veteran's 
symptoms.  

An outpatient record of March 2002 found the veteran's right 
upper extremity had full active range of motion and full 
strength.  The assessment was old shrapnel wounds in the 
right arm causing residual pain.  

The veteran was given a VA orthopedic examination in February 
2003.  He indicated that he had suffered with pain, numbness, 
and tingling in his right upper extremity since the time of 
his SFWs in military service.  He also complained of slight 
weakness in the right arm.  The veteran noted that these 
symptoms were intermittent and primarily occurred with the 
use of the right arm.  He revealed that the only medication 
he used to treat these symptoms was over-the-counter 
medication.  He acknowledged that the only functional 
impairment he experienced with his right arm was due to pain.  
It was noted that the veteran was still able to brush his 
teeth, cook, vacuum, shower, dress himself, garden, drive a 
car, take out trash, and push a lawn mower.  On examination, 
the sensory function of the upper extremities was within 
normal limits.  Deep tendon reflexes in the biceps were 1+ on 
both sides.  Motor function in the upper extremities was 
within normal limits.  The only muscle injury found in the 
right upper extremity was to the biceps, but there was no 
atrophy seen in the right arm muscles.  There was no 
difference in strength between the right arm and the left.  
However, the examiner noted that the veteran was right-handed 
and the right arm should be stronger since it is used more 
often.  In addition, grip strength in the right hand was 
slightly less than the left, with strength 4 out of 5 on the 
right and 5 out of 5 on the left.  There was no herniation of 
the muscles of the right arm.  The examiner could not 
determine if there was any tendon or bone damage resulting 
from the SFWs.  He did find that the SFWs had not resulted in 
any joint damage.  The examiner concluded that there was a 
slight muscle injury to the right biceps and triceps.

The right shoulder had some limitation of motion throughout 
the entire range.  It was the examiner's opinion that this 
limitation was due to ankylosis, not pain.  There was no 
redness, heat, or swelling associated with this joint.  Range 
of motion in the right shoulder was flexion from 0 to 150 
degrees, abduction from 0 to 150 degrees, and 
external/internal rotation from 0 to 70 degrees.  Normal 
range of motion was reported to be flexion/abduction from 0 
to 180 degrees and external/internal rotation from 0 to 90 
degrees.  Examination of the right elbow revealed no heat, 
redness, or swelling.  Range of motion in the right elbow was 
found to be within normal limits.  The examiner commented 
that range of motion in the elbow was not limited by pain, 
weakness, fatigue, incoordination, or lack of endurance.  X-
rays of the right shoulder revealed degenerative changes and 
the right elbow had mild degenerative changes.  The X-ray 
report did note a metallic fragment in the soft tissue of the 
upper arm that most likely reflected a shrapnel injury.  It 
appears that the examiner's final diagnosis was status post 
shrapnel injury to the right biceps and triceps with a 
history of retained fragments in this area of the arm.  The 
examiner noted that the subjective symptoms of this 
disability included weakness of the right upper extremity and 
hand with intermittent tingling and numbness.  However, he 
reported that there were no objective factors on examination 
to confirm these reported symptoms, except for the SFWs 
themselves, very questionable weakness of the right hand, and 
very minimal "almost negligible" scar on the triceps area.  
He further opined that a neurological disorder could not be 
diagnosed as the neurological evaluation was normal and there 
was no observable pathology on which to render a diagnosis.  
The physician conjectured that the SFWs may have resulted in 
a questionable median nerve injury, but again noted that 
there were no objective findings that would substantiate such 
a diagnosis.  It was further opined that the SFWs did not 
have any significant effect upon the veteran's daily 
activities.  This examiner prepared an addendum to his 
examination in April 2003 after review of recent EMG results.  
He again concluded that these results were virtually normal 
and no neurological diagnosis could be provided because there 
was no objective pathology on which to render a diagnosis.  
The examiner did indicate that during flare-ups of 
symptomatology the SFWs would result in a 5 percent reduction 
in functional ability due to upper extremity weakness.  He 
further commented 

I can not explain why the weakness came 
after many years of his occupation at 
this late date.  (In other words it would 
be reasonable to expect the weakness to 
have appeared immediately following the 
injury rather than many years of delay. 
(Sic)

Another VA neurological examination was afforded the veteran 
at the time of his EMG testing in April 2003.  The examiner 
commented that there was "not much on examination."  
Manipulating the right arm in different positions and 
maneuvers failed to reproduce the reported symptoms.  
Sensation was found to be normal in the right upper 
extremity.  While reflexes were depressed in the right upper 
arm, the examiner reported that reflexes were depressed in 
both arms with no differential depression.  EMG testing was 
found to be virtually normal and the examiner found this 
study not particularly helpful in determining the etiology of 
the veteran's complaints.  It was noted that the EMG testing 
suggested involvement of the right median nerve, however, 
these findings were not actually abnormal, but just within 
normal limits.   The examiner explained that he could not 
come up with an explanation for the veteran's complaints.  
The examiner concluded that "I really have no diagnosis," 
but suggested the possibility of a chronic inactive 
radiculopathy at the right C-1 level.  Based on the medical 
history, it did not appear to the examiner that the veteran's 
current complaints began at the time of the SFWs, but rather 
were connected with his post-service work.  

A letter from the veteran's private physician dated in May 
2003 noted the following:

The above mentioned individual has had a 
history of back and disability related to 
the same.  He was able to do some simple 
commercial fishing by sitting down and 
pulling crab pots with his right arm.  He 
is right arm dominant, and the fishing 
job did not last long because of shrapnel 
wounds in the right arm.  [The veteran] 
has subsequently developed significant 
pain and discomfort with any use of the 
right upper extremity.  He has scars and 
some subjective weakness. (Sic)

The veteran has asserted that he has severe pain in his right 
arm as a result of shrapnel that cannot be removed.  He notes 
that he is right-handed and that his right arm pain has 
interfered with his ability to stay employed as a commercial 
fisherman, as the right arm pain prevents him from working 
fishing nets and crab pots.  The veteran has contended that 
the residuals of his right arm SFWs should be evaluated as 30 
percent disabling, either on a scheduler or extra-schedular 
basis.

He testified at his hearing on appeal in November 2000 that 
he had been forced to quit his job as a commercial fisherman 
(crabbing) due to his shoulder pain.  He acknowledged that he 
was able to obtain a position paying less money in a "crab 
house" after this, but was forced to quit this job in August 
1999 due to a back injury.  The veteran claimed that any 
activity that required the use of his right arm in manual 
labor caused severe pain that radiated down from the site of 
his SFWs.  The veteran denied any problems with tenderness, 
inflammation, weakness, or spasm.  He indicated that the only 
medication he took for his right arm pain was over-the-
counter pain medication.  The veteran testified that his 
physicians had told him that his right arm pain was the 
result of his SFWs and would only get worse as he became 
older.  He asserted that he had also been told he had nerve 
damage in the right arm by a technician that had conducted a 
VA EMG.

The veteran's residuals of SFWs involving the right upper arm 
with retained foreign bodies is currently evaluated as 10 
percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.118, Diagnostic Code 5305 (Muscle 
Group V), effective from May 14, 1973.  As noted earlier, VA 
has granted service connection for the neurological 
disability associated with the median nerve and right hand.  
Since this issue is no longer in appellate status, this 
symptomatology cannot be considered in the evaluation of the 
residuals of the SFWs currently under consideration.  To 
consider these symptoms in connection with the current issues 
would be in violation of 38 C.F.R. § 4.14.

Muscle Group V consists of the flexor muscles of the elbow, 
biceps, brachialis, and brachioradius muscles.  A review of 
the medical evidence indicates that the two SFWs received by 
the veteran during his military service included injuries to 
both the right biceps and triceps.  A VA examiner of April 
2000 identified muscle injuries to both the right biceps and 
triceps, and a CT scan of August 2001 confirmed shell 
fragments remained in the head of the triceps muscle and 
another located in the brachioradialis muscle.  The Board 
notes that it cannot rely on its own unsubstantiated opinion 
in making medical determinations.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Instead, it must rely on the 
opinion of competent medical professionals when weighing the 
probative value of the evidence.  If the evidence is in 
equipoise, the benefit of the doubt must be given to the 
veteran.  See 38 U.S.C.A. § 7104(d)(1); see also Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Cohen v. Brown, 10 Vet. 
App. 128, 150-51 (1997) (It is the Board's responsibility to 
assess the credibility and weight to be given to medical 
evidence, submit a clear analysis of the evidence that it 
finds persuasive or unpersuasive with respect to a particular 
issue, and if a preponderance of the evidence is against a 
claim, then it is to be denied).  As the medical evidence 
indicates that the SFWs include injuries to both Muscle 
Groups V and VI, the Board is required also to consider 
evaluation under Code 5306 for Muscle Group VI (to include 
extensor muscles of the elbow, triceps, and anconeus 
muscles).  

Radiological evidence continues to report metallic fragments 
in the soft tissue of the right arm.  However, the medical 
examinations has consistently found no evidence of muscle 
tissue loss or atrophy.  The only evidence of "minimal" 
muscle atrophy was on an outpatient examination of April 
2000, however, this finding was not corroborated on 
examinations prior to, and after, this date.  According to 
the provisions of 38 C.F.R. § 4.56, the veteran's SFWs are 
characterized by a deep penetrating wound (verified by 
radiological studies that showed retained metallic bodies in 
the soft tissue of the right arm) of short track from small 
shell fragments, without explosive effect from high velocity 
missile, is to be considered a moderate muscle disability.  
The Board notes that not all of the listed criteria regarding 
history or objective findings under 38 C.F.R. § 4.56 for a 
moderate injury are noted in the current record.  However, 
the service medical records appear to indicate that at least 
one of the SFWs required debridement.  In addition, the 
examiners have attributed the right arm pain and weakness as 
a residual of the SFWs.  An examiner of October 2001 opined 
that a compression syndrome may have resulted from 
intermuscular scarring of the SFWs.  The Board finds that 
these residuals more approximate a moderate muscle 
disability.  Based on these findings, the Board determines 
that the right arm muscle injuries are more analogous to a 
moderate muscle injury than a slight injury.  See 38 C.F.R. 
§ 4.20.  Therefore, as a matter of law, the Board is 
compelled to award a 10 percent evaluation for a moderate 
injury to Muscle Group V and a separate 10 percent evaluation 
for a moderate injury to Muscle Group VI, as required by the 
criteria at Codes 5305 and 5306.  See 38 U.S.C.A. § 7104(c); 
38 C.F.R. § 20.101(a); see also Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  While examiners of record have noted 
that the muscle injuries are of a mild degree, the Board is 
constrained by law and regulation exercising any independent 
judgment of this matter and must award the required rating 
for a moderate level of disability.  See Myler v. Derwinski, 
1 Vet. App. 571, 574-75 (1991) (In the latter case, the Court 
ruled that it was clear and unmistakable error for VA 
adjudicators not to strictly apply the provisions of 
38 C.F.R. § 4.56 even when medical evidence suggests less 
severe residuals.)

The combined evaluation for moderate injuries to Muscle 
Groups V and VI is 20 percent disabling.  These muscle groups 
affect the functioning of both the right shoulder and elbow 
joints.  According to 38 C.F.R. § 4.55(d), the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint.  According to Code 5200, unfavorable 
ankylosis of the shoulder joint in the dominant extremity 
would warrant a 50 percent evaluation, and according to Code 
5205 unfavorable ankylosis of the elbow joint in the dominant 
extremity would warrant a 60 percent evaluation.  Thus, the 
combined 20 percent evaluation for moderate injuries to 
Muscle Groups V and VI does not violate the provisions of 
38 C.F.R. § 4.55(d).  The provisions of 38 C.F.R. § 4.55(e) 
are not for application in the current case as Muscle Groups 
V and VI act on the same joint, that is, the elbow.

Higher evaluations are not warranted under 38 C.F.R. § 4.56 
and the diagnostic criteria evaluating muscle injuries.  The 
service medical records clearly indicate that the SFWs did 
not require a prolonged period of treatment or 
hospitalization.  However, most significant is the 
substantial lack of objective findings required to 
substantiate a moderately severe muscle injury under 
38 C.F.R. § 4.56(d)(3).  Examination findings in recent years 
have not shown loss of deep fascia or muscle substance.  
While the examiners have apparently found some weakness in 
the right arm, the most recent examiners of February and 
April 2003 have clearly indicated that this weakness is very 
minimal when compared to the left side.  In fact, most 
examiners have indicated there is little objective evidence 
of any disability resulting from the SFWs, and their opinions 
and diagnoses for such a disability have been substantially 
based on the veteran's subjective assertions of pain with 
use.  Thus, the objective evidence does not establish the 
symptomatology or clinical findings under 38 C.F.R. 
§ 4.56(d)(3) for moderately severe muscle injury to the right 
arm.  

The preponderance of the medical evidence and opinion of 
record has not associated any type of fracture or bone 
abnormality with the right arm SFWs.  An X-ray report of 
November 2000 indicated a piece of shrapnel was imbedded in 
the bone and the radiologist suggested that this could lead 
to a "bony reaction."  However, subsequent X-ray in 
February 2001 and a CT scan of August 2001 did not find any 
residual foreign body embedded in the bone.  On both of the 
latter studies, involvement with the adjacent bones was 
specifically ruled out.  Therefore, the Board finds the 
preponderance of the medical opinions have ruled out any type 
of fracture or bony involvement resulting from the SFWs.

In addition, the medical opinions of record have apparently 
indicated that the osteoarthritis of the veteran's joints is 
not associated with the SFWs of the right arm.  The 
radiological evidence has consistently characterized the 
arthritis in the right arm joints as degenerative and not 
resulting from traumatic injury.  The VA examiner of February 
2003 opined that the SFWs had not resulted in any joint 
damage.  Thus, an evaluation under 38 C.F.R. § 4.71a, Codes 
5003, 5010, 5200, and 5205 is not warranted.  As the medical 
examiners have consistently found no bone damage or 
instability in any of the joints of the right upper 
extremity, evaluations under Codes 5202, 5203, and 5209-12 
would be inappropriate.

The examiners have consistently found full range of motion 
exists in the joints of the right arm and shoulder.  The only 
defect noted was in February 2003 with limited motion in the 
right shoulder.  However, this limitation was attributed to 
the non-service connected osteoarthritis and not to the SFWs.  
This same examiner did opine that during periods of increased 
symptomatology associated with the SFWs the veteran would 
lose 5 percent of his functional ability in the right arm.  
This examiner indicated that range of motion in the right 
shoulder was flexion and abduction of 150 degrees and 
internal/external rotation of 70 degrees.  Right elbow 
flexion was 0 to 145 degrees, forearm supination was from 0 
to 85 degrees, and forearm pronation was from 0 to 80 
degrees.  Subtracting the 5 percent loss of functional 
ability, the veteran would be left with right shoulder 
flexion and abduction to 142 degrees and internal/external 
rotation to 66 degrees, and right elbow flexion would be from 
8 to 137 degrees, forearm supination to 80 degrees, and 
forearm pronation to 76 degrees.  Even with this reduced 
functional ability, the veteran's right arm/shoulder motion 
would be significantly better than limited to shoulder 
height.  Without such a limitation, a compensable evaluation 
is not allowed under Code 5201.  In addition, the limitation 
of elbow movement does not warrant a compensable evaluation, 
as flexion is greater than 110 degrees (Code 5206) and 
extension is greater than 45 degrees (Code 5207).  The range 
of motion during flare-ups would also exceed that range 
required under Code 5208 for a compensable evaluation.  As 
right forearm supination and pronation are not fixed, 
pronation extends into the last quarter of its arc (passed 
approximately 60 degrees), and supination is greater than 30 
degrees, compensable evaluations under Code 5213 are not 
authorized.  Based on the above analysis of the rating 
criteria for loss of motion in the right upper extremity, a 
higher evaluation for loss of motion due to the SFWs is not 
warranted.

As noted above, examiners have diagnosed either carpal tunnel 
syndrome or some type of peripheral neuropathy in the right 
arm based on the veteran's reported symptoms of tingling, 
numbness, and pain associated with the right hand.  The 
neurological disability associated with the right hand 
(attributed to the median nerve) is not for consideration in 
this case.  Based on his reported symptomatology, especially 
his testimony in November 2000, the only neurological symptom 
associated with his right upper extremity (other than his 
hand) is severe pain with manual labor.  He has acknowledged 
that at rest, he has no pain in the right arm.  The examiners 
have been unable to find any right arm pain during 
examination.  Also, EMG tests have, at least minimally, been 
within normal limits.  The only objective evidence of nerve 
involvement was the CT scan of August 2001 that noted a shell 
fragment lay adjacent to the radial nerve in the right 
brachioradialis muscle.  According to instructions regarding 
the evaluation of peripheral nerve disabilities at 38 C.F.R. 
§ 4.124a, when involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree of 
disability.  The diagnostic criteria for evaluating the 
middle radicular group at Code 8511 allows a 10 percent 
evaluation for mild disability and a 20 percent for a 
moderate disability in the dominant arm.  (Diagnostic 
criteria at Code 8511 appears the most appropriate as the 
SFWs at the brachioradialis muscle most approximates the 
level of the middle radicular group.  An injury due to 
fragments at the brachioradialis muscle level would not 
apparently affect the shoulder area, which is evaluated under 
the upper radicular group under Code 8510; but would include 
the elbow area, which appears outside of the area considered 
under the lower radicular group at Code 8512.  The SFWs were 
located approximately between the elbow joint and the 
shoulder joint and would not effect the entire radicular 
group as required by Code 8513.)  

As pain is the primary symptomatology associated with the 
veteran's SFW's, the Board finds that a level of mild 
disability is associated with the radicular injury.  This 
would allow a 10 percent evaluation under Code 8511.  The 
objective medical evidence does not support a 20 percent 
evaluation under that Code for a moderate disability.  The 
most recent EMG has been interpreted as being virtually 
normal and was found not to support a diagnosis for a 
neurological disorder.  The abnormal EMG of May 2000 concerns 
symptomatology associated with the median nerve and has been 
evaluated under the residuals associated with the right hand 
disability (an issue not currently on appeal to the Board).  
Regardless, the May 2000 examiner attributed these 
abnormalities to carpal tunnel syndrome.  The theorized 
etiologies for the right arm pain have been inconsistent and 
the examiner of February 2003, who had reviewed the medical 
history and evidence in the claims file, felt that the few 
right arm neurological deficits found were attributable to a 
cervical spine disorder.  Based on the consistent inability 
of different examiners to show objective evidence of upper 
arm symptoms attributable to a neurological disorder 
associated with the SFWs, the Board finds that the evidence 
does not support an award of a moderate radicular disability 
for perceived sensory deficits. 

According to 38 C.F.R. § 4.55(a), a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  See also 38 C.F.R. § 4.14.  As both the 
middle radicular group and the muscles at Muscle Groups V and 
VI effect movement of the right elbow, these ratings cannot 
be combined.  As the combined rating under Codes 5305 and 
5306 allow for a evaluation of 20 percent disabling, and the 
rating under Code 8511 is only 10 percent, the Board is 
required to award the higher evaluation under the criteria 
governing muscle injuries.  See 38 C.F.R. § 4.7.

The CT scan of August 2001 indicated that a piece of shrapnel 
was adjacent to the radial collateral artery.  However, the 
examiners of recent years have consistently found no evidence 
of vascular disability in the right arm.  Neither has the 
veteran reported any type of vascular symptomatology in the 
right arm.  As there is no diagnosis, medical opinion, or 
complaint of a vascular disorder in the right arm resulting 
from the SFWs, the Board finds that an evaluation under 
38 C.F.R. § 4.104 is not appropriate.


Extra-schedular Evaluation

The veteran has submitted evidence that in recent years he 
worked as a commercial fisherman and that he was forced to 
quit this work due to the severe pain caused by his SFWs.  He 
has alleged that his service-connected disorder forced him to 
accept a job in a "crab house" for less income.  At his 
hearing in November 2000, the veteran indicated that he had 
not worked since August 1999, but acknowledged that he had 
been forced to leave his job at the crab house due to a back 
disability, not as a result of the residuals of his SFWs.  

According to 38 C.F.R. § 3.321(b)(1), in the exceptional case 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

There is no allegation or evidence that the veteran's SFWs 
have resulted in his being hospitalized in recent years.  As 
discussed above, the medical evaluations of recent years have 
consistently failed to find any substantial objective 
evidence of a significant impairment associated with the SFWs 
of the right arm.  In many instances, the examiners 
associated his complaints with nonservice-connected carpal 
tunnel syndrome or a cervical spine disability.  The reported 
medical history also shows significant disabilities 
associated with the veteran's back and spine.  Finally, the 
veteran himself acknowledged in sworn testimony that his 
inability to continue to work after August 1999 was not due 
to residuals of his SFWs, but instead was the result of a 
back disability.  He testified that the residuals of the SFWs 
had not prevented him from working prior to August 1999, 
although these residuals did prevent him from doing his 
preferred employment as a commercial fisherman.  Based on 
this evidence, the Board finds that the veteran's SFWs, while 
obviously impacting the veteran's ability to work, have not 
caused a marked interference with overall employment.  Thus, 
the level of interference with the veteran's industrial 
abilities due to his right arm SFWs is fully contemplated in 
his current evaluations under the rating schedule.  Based on 
this evidence, the Board finds that the veteran's service-
connected residuals of SFWs to the right arm does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Therefore, this disability does not warrant 
referral for an extra-schedular evaluation.


Conclusion

Based on the above analysis, the Board finds that the 
evidence establishes entitlement to separate evaluations to 
include a 10 percent evaluation under Code 5305 for an injury 
to Muscle Group V, and a 10 percent evaluation under Code 
5306 for an injury to Muscle Group VI, as a residual of SFWs 
to the right upper extremity with retained foreign bodies.  
However, the preponderance of the evidence, primarily the 
objective examination findings, does not support higher 
schedular or extra-schedular evaluations for the residuals of 
the right arm SFW's.  While the veteran is competent to 
report his symptoms, the medical findings do not support 
higher evaluations.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment than the appellant's statements.  To this 
extent, the preponderance of the evidence is against any 
claim for higher evaluations than those awarded and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation, in excess of 10 percent disabling, 
for a moderate injury to Muscle Group V resulting from a SFW 
to the right upper extremity with retained foreign bodies is 
denied.

An evaluation of 10 percent disabling, but not more, for a 
moderate injury to Muscle Group VI resulting from a SFW to 
the right upper extremity with retained foreign bodies is 
granted, subject to the applicable criteria pertaining to the 
payment of veterans' benefits.


REMAND

As noted above, in a September 2003 rating decision, the RO 
granted service connection for impingement of the right 
median nerve associated with residuals of a shell fragment 
wound involving the right upper extremity with retained 
foreign bodies, and assigned an initial rating of 10 percent 
disabling.  The veteran's representative's November 2003 
Brief expressed disagreement with that evaluation, placing 
that issue in appellate status.  Accordingly, the veteran and 
his representative must be furnished with a statement of the 
case concerning that issue to enable them to present 
additional evidence and argument in support of that appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, this case is REMANDED to the RO for the following 
additional action:

The RO should furnish the veteran and his 
accredited representative with a 
statement of the case concerning the 
issue of entitlement to an initial rating 
greater than 10 percent disabling for 
impingement of the right median nerve 
associated with residuals of a shell 
fragment wound involving the right upper 
extremity with retained foreign bodies.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	WILLIAM HARRYMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



